Citation Nr: 0528396	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a compensable evaluation of 10 percent, effective 
from October 2003.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the 
assignment of a 10 percent evaluation for his 
service-connected PTSD.  During the current appeal, and 
specifically, by an April 2005 rating action, the RO granted 
an increased evaluation of 30 percent, effective from October 
2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected PTSD is manifested by complaints of 
insomnia, high anxiety, intrusive thoughts, some problems 
dealing with day-to-day tensions, and a gross 
disproportionate startle response.  However, pathology 
associated with this service-connected disability does not 
include a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By letters dated in December 2003 and February 2004 in the 
present case, the RO informed the veteran of his opportunity 
to submit medical records reflecting treatment for PTSD.  In 
addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Further, the RO notified the veteran of his 
opportunity to submit "additional information and evidence" 
and "additional things."  

Thereafter, by the April 2004 rating action, the RO granted 
service connection for PTSD and assigned a compensable rating 
of 10 percent for this disability, effective from October 
2003.  In that decision, the RO explained to the veteran that 
service connection was being granted for PTSD because the 
evidence of record demonstrated that this disability was 
"directly related to . . . [his] stressful experiences 
during military service."  Following receipt of notification 
of that decision, the veteran, in July 2004, submitted a 
notice of disagreement with the 10 percent evaluation 
assigned to his service-connected PTSD.  This document is the 
first one in which the veteran raised the increased rating 
issue.  When, as in the present case, VA receives a notice of 
disagreement raising a new issue, VA is required to take 
proper action and to issue a statement of the case if the 
disagreement is not resolved.  However, VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the newly raised claim pursuant to the VCAA.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Further review of the claims folder in the present case 
indicates that, in September 2004, the RO issued a statement 
of the case (SOC) which included the issue of entitlement to 
an increased rating for the service-connected PTSD.  The SOC 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate this claim.  In addition, the SOC 
(as well as a supplemental statement of the case (SSOC) 
subsequently furnished to the veteran and his representative 
in April 2005) included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  Consequently, the Board 
concludes that the notification requirements of the VCAA are 
satisfied with regard to the veteran's claim for an increased 
rating for the service-connected PTSD.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
met in the present case, where the veteran filed his claim 
for service connection for PTSD in October 2003 and the RO 
sent to him the VCAA notification letters concerning this 
issue in December 2003 and February 2004 but did not 
initially adjudicate the claim until April 2004.  

Further review of the claims folder indicates that, following 
the issuance of the SSOC in April 2005, additional medical 
records (including reports of private outpatient treatment 
and a VA general medical examination) were received with 
regard to the veteran's claim for service connection for 
hypertension.  Importantly, these medical records simply 
reflect treatment for, and evaluation of, various physical 
conditions and do not make any reference to the veteran's 
PTSD.  As such, the Board concludes that this additional 
evidence is not relevant to the issue currently on appeal and 
that a remand to accord the RO an opportunity to 
re-adjudicate the veteran's claim for a disability rating 
greater than 30 percent for his service-connected PTSD, in 
light of this additional evidence, is not necessary.  See, 
38 C.F.R. § 19.31(b)(1) (2005) (which stipulates that a 
supplemental statement of the case (SSOC) will be furnished 
when the agency of original jurisdiction receives additional 
pertinent evidence after an SOC or the most recent SSOC has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board).  

Moreover, the RO has made multiple attempts to obtain records 
of post-service treatment adequately identified by the 
veteran.  All such available documents have been associated 
with the veteran's claims folder.  In addition, the veteran 
has been accorded two pertinent examinations during the 
current appeal.  Consequently, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the issue on appeal.  Accordingly, the 
Board will proceed to adjudicate the veteran's increased 
rating claim based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  By the April 2004 rating action in the present case, 
the RO granted service connection for PTSD and assigned a 
10 percent evaluation effective from October 2003.  According 
to relevant evidence available at the time of that 
determination, at a November 1991 VA examination, the veteran 
complained of "anxiety of the unknown."  At a VA PTSD 
examination conducted in February 2004, the veteran reported 
that, during service, he rendered medical care to those 
wounded in combat and he himself was wounded during combat.  
A mental status evaluation demonstrated a mildly dysphoric 
mood, increasing irritability and withdrawing from social 
interaction, intrusive memories of Vietnam service, and a 
gross disproportionate startle response.  The examiner 
diagnosed, on Axis I, delayed-onset combat-related PTSD.  In 
assigning a Global Assessment of Functioning (GAF) score 
of 65, the examiner explained that the degree of severity of 
the veteran's PTSD (e.g., social and occupational impairment 
resulting from this disability) remains mild.  A DD Form 214, 
Armed Forces Of The United States Report Of Transfer Or 
Discharge, indicates that the veteran received the Purple 
Heart Award as well as the Combat Medical Badge.  

Following receipt of notification of the April 2004 rating 
action, the veteran perfected a timely appeal with respect to 
the assignment of the 10 percent for the service-connected 
PTSD.  During that appeal, and specifically by an April 2005 
rating action, the hearing officer who had conducted the 
personal hearing at the RO in March 2005 awarded an increased 
evaluation of 30 percent, effective from October 2003, for 
this service-connected psychiatric disorder.  A VA 
psychiatric examination conducted in April 2005 reflected 
insomnia, high anxiety, intrusive thoughts, and some problems 
dealing with day-to-day tension.  Additional medical records 
reflect outpatient treatment for the service-connected PTSD.  
This disability has remained evaluated as 30 percent 
disabling.  

As the present appeal arises from an initial rating decision 
which established service connection, and assigned an initial 
disability rating for, PTSD, the entire period is considered 
for the possibility of staged ratings.  In other words, 
consideration will be given to the possibility of separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

According to the applicable diagnostic code, a 30 percent 
rating requires evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed man avoids friends, neglects 
family, and is unable to work; a child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is illustrative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is representative of some mild symptoms (e.g., a 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

In the present case, the veteran has consistently asserted 
that his service-connected PTSD, which is manifested by 
minimal social interaction, disturbed sleep patterns, 
nightmares, flashbacks, startle responses (hypervigilance), 
nervousness, anxiety, and outbursts of anger, has increased 
in severity.  See, e.g., March 2005 hearing transcript 
(T.) at 3-6.  In particular, at the recent personal hearing, 
the veteran testified that a typical day for him essentially 
involves work during the day and household chores at night 
and that his only out-of-the-house social activities include 
VFW meetings, church meetings, occasional bird and deer 
hunting, and grocery shopping and dinner (out of the house) 
with his wife.  T. at 3-4.  These lay statements concerning 
the veteran's service-connected psychiatric pathology are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, such 
descriptions of this disability must be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

In this regard, the Board acknowledges that, in an undated 
report received at the RO in March 2005, a VA clinical social 
worker who had interviewed the veteran assigned a GAF score 
of 35, which is indicative of some impairment in reality 
testing or communication (e.g., speech which is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See, Richard v. Brown, 9 Vet.App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  Importantly, however, this 
report does not include objective findings which were shown 
on any mental status evaluation that may have been conducted 
and which would have been supportive of the GAF score.  

Additionally, subsequent records of treatment rendered by 
this social worker to the veteran between November 2004 and 
April 2005 reflect the assignment of GAF scores of 48 and 35.  
A GAF score of 48 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Further, as the Board has 
discussed, a GAF score of 35 is indicative of some impairment 
in reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See, Richard v. Brown, 9 Vet.App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  At those treatment sessions, 
the veteran had complained of an increase in pertinent 
symptomatology, including a worsening of stress levels, 
intrusive thoughts, and depression.  Significantly, however, 
the November 2004 treatment session, the social worker 
specifically concluded that the veteran had a low risk of 
harm to himself and to others.  Furthermore, these reports do 
not include any other objective evaluation findings which 
were shown on mental status evaluations and which were 
supportive of the GAF scores.  

Moreover, the Board acknowledges that, at a private 
psychological evaluation completed in May 2004, the examiner 
assigned a GAF score of 46, which is representative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  In support of this 
score, the examiner explained that the veteran had social and 
occupational impairment resulting from difficulty 
concentrating and completing tasks in a timely fashion, a 
generalized anxiety with intermittent panic attacks, waves of 
short term and long term memory loss, flashbacks, intrusive 
thoughts, insomnia, and bouts of depression.  Importantly, 
however, these findings, and thus the assignment of a GAF 
score of 46, were based solely on statements made by the 
veteran himself.  The examiner did not appear to have 
conducted a mental status evaluation.  Specifically, the 
examiner did not address the presence, or absence, of any 
delusions, hallucinations, suicidal or homicidal ideations, 
or impairment in thought processes or judgment.  

Significantly, during the current appeal, the veteran has 
undergone two VA PTSD examinations which have included 
comprehensive evaluations of his mental status condition.  
The Board acknowledges that the examiner who conducted the 
most recent VA PTSD examination in April 2005 assigned a GAF 
score of 55, which is representative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Significantly, however, the fact remains that the objective 
findings shown on these multiple VA examinations during the 
current appeal do not support a disability rating greater 
than the currently assigned evaluation of 30 percent for the 
veteran's service-connected PTSD.  In particular, while these 
examinations have acknowledged the veteran's complaints of 
insomnia, high anxiety, intrusive thoughts, some problems 
dealing with day-to-day tensions, and a gross 
disproportionate startle response, the evaluations have also 
demonstrated alertness, orientation, a reasonable memory, 
normal speech (in rate, flow, and intensity), logical thought 
processes, intact clinical judgment, no delusions or 
hallucinations, and no suicidal or homicidal ideations.  
Furthermore, the reports of treatment rendered to the veteran 
by the VA clinical social worker and of the May 2004 private 
psychological examination do not provide objective evaluation 
findings refuting those objective evaluation findings shown 
at the VA examinations conducted during the current appeal.  

Consequently, the Board finds that such competent evidence of 
findings of alertness, orientation, a reasonable memory, 
normal speech (in rate, flow, and intensity), logical thought 
processes, intact clinical judgment, no delusions or 
hallucinations, and no suicidal or homicidal ideations do not 
meet the criteria necessary for the next higher evaluation of 
50 percent for the service-connected PTSD.  See, e.g., 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005) (which 
stipulates that evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is necessary for the assignment of a 50 percent 
rating).  

Under these circumstances, therefore, a basis upon which to 
assign an initial increased disability rating for the 
service-connected PTSD, which is currently evaluated as 
30 percent disabling, has not been presented.  The 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
PTSD, and his appeal of this issue must, therefore, be 
denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected PTSD has 
resulted in marked interference with his employment or 
require frequent periods of hospitalization at any time 
during the current appeal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected PTSD has resulted in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating greater than 30 percent for the 
service-connected PTSD is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


